fact that should be litigated in the district court in the first instance.
                Accordingly, we
                            ORDER the petition DENIED.



                                                         cuut
                                                  Parraguirre


                                                                tan 425:%
                                                  Douglas


                                                                                  J.



                cc: David L. Cunningham
                     Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A